United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 16, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-40514
                         Summary Calendar



JERRY EARL WHITE, also known as Jerry Earl Grice

                     Plaintiff - Appellant

     v.

BILLY GARCIA, MR REYNA

                     Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:00-CV-137
                      --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jerry Earl White, also known as Jerry Earl Grice, appeals

the grant of summary judgment in favor of defendants dismissing

his civil-rights complaint alleging Fourth Amendment violations.

White argues that the transcript of the trial held in state court

shows that the defendants’ averments that he was arrested for

state-law violations before he was searched are lies.      He also

argues that the district court erred in dismissing his complaint

without considering his response to the summary-judgment motion.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-40514
                                -2-

     The defendants’ affidavits averred that White had been

stopped and arrested for traffic violations before the search

incident to the arrest revealed the cocaine.    The affidavits

submitted by the defendants met their burden as the moving party

of establishing that there was no genuine issue of material fact.

See Whren v. United States, 517 U.S. 806, 810 (1996); Celotex

Corp. v. Catrett, 477 U.S. 317, 324 (1986); Gustafson v. Florida,

414 U.S. 260, 266 (1973); United States v. Thomas, 120 F.3d 564,

573 (5th Cir. 1997).   White’s response to the summary-judgment

motion did not create a genuine issue of material fact precluding

summary judgment because he did not dispute that the defendants

had pulled him over for a valid traffic stop, nor did it dispute

the fact that the defendants had probable cause to arrest him for

the traffic violations.   See Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).     Therefore, the district

court was correct in granting the summary judgment motion.

     Although in granting the summary-judgment motion, the

district court initially overlooked White’s response, after

White’s motion for relief from judgment, the district court

considered White’s response and appropriately concluded that

White had not carried his burden to defeat the summary-judgment

motion.   The district court’s judgment is AFFIRMED.